Exhibit 10.7

 


CONSENT AND GUARANTEE AGREEMENT


CONCERNING AMENDED AND RESTATED PULP SUPPLY AGREEMENT


 

This Consent and Guarantee Agreement (“Agreement”) is effective as of June 19,
2008 and is by and between Neenah Paper, Inc., a Delaware corporation (“NPI”)
and Kimberly-Clark Global Sales, LLC, a limited liability company (“K-C”).

 

WITNESSETH

 

WHEREAS NPI and K-C are parties to the Amended and Restated Pulp Supply
Agreement by and between Neenah Paper, Inc. and Kimberly-Clark Global Sales, LLC
(as successor in interest to Kimberly-Clark Global Sales, Inc.) dated as of
August 29, 2006 as amended to and including the date hereof (the “August 29
Agreement”);

 

WHEREAS NPI desires to assign, delegate and transfer (the “Assignment”) all of
its rights, obligations and interests under the August 29 Agreement relating to
the Pictou, Nova Scotia Mill (the “Pictou R&O”) to Northern Pulp Nova Scotia
Corporation, a Nova Scotia unlimited company (“Northern Pulp”);

 

WHEREAS K-C is willing to grant its consent to the Assignment if NPI guarantees
the performance of Northern Pulp under the August 29 Agreement for a certain
period;

 

NOW THEREFORE in consideration of the foregoing premises, the mutual covenants
herein contained and intended to be legally bound hereby, NPI and K-C agree as
follows:

 

1.               Consent.  K-C hereby consents to NPI’s Assignment of the Pictou
R&O to Northern Pulp.  For greater certainty, from the date hereof through
June 30, 2008 NPI retains all rights, obligations and interests of the August 29
Agreement as concerns the Terrace Bay Mill.

 

2.               Guarantee.  From the date hereof until the date that a
Guarantee Ending Event (as defined below) occurs, NPI unconditionally and
irrevocably guarantees the performance when due by Northern Pulp of the Pictou
R&O.


 


FOR THE PURPOSES OF THIS AGREEMENT “GUARANTEE ENDING EVENT” MEANS THE OCCURRENCE
OF ANY ONE OF (I) DECEMBER 31, 2010 BUT PROVIDED THAT ANY UNFULFILLED
OBLIGATIONS ARISING BEFORE DECEMBER 31, 2010 SHALL SURVIVE UNDER THIS AGREEMENT
UNTIL THEY ARE PERFORMED, (II) NORTHERN PULP HAS DELIVERED TO K-C 384,000 ADMT
OF PULP UNDER THE AUGUST 29 AGREEMENT, (III) NORTHERN PULP AND K-C HAVE ENTERED
INTO A NEW CONTRACT WHICH REPLACES THE AUGUST 29 AGREEMENT, OR (IV) THE
AUGUST 29 AGREEMENT IS AMENDED BY K-C AND NORTHERN PULP TO ESTABLISH (A) A NEW
VOLUME OF PULP IN EXCESS OF 384,000 ADMT OR (B) A NEW LENGTH OF THE CONTRACT
BEYOND DECEMBER 31, 2010 OR (C) A NEW DISCOUNT FOR PULP IN EXCESS OF THE CURRENT
DISCOUNT.  FURTHER, IN THE EVENT THAT THE AUGUST 29 AGREEMENT IS AMENDED IN A
WAY OTHER THAN A GUARANTEE ENDING EVENT, AND SUCH AMENDMENT IS WITHOUT THE
CONSENT OF NPI, THEN SUCH AMENDMENT SHALL NOT SERVE TO INCREASE THE LIABILITY OF
NPI UNDER THIS AGREEMENT.


 


THIS GUARANTY IS A GUARANTY OF PERFORMANCE, PROVIDED THAT K-C SHALL BE OBLIGATED
BEFORE ENFORCING THIS GUARANTEE TO HAVE MADE WRITTEN DEMAND (INCLUDING BY,
E-MAIL, FAX OR POSTAL LETTER) FOR PERFORMANCE FROM NORTHERN PULP AND THE
NORTHERN PULP FAILURE OF PERFORMANCE SHALL HAVE CONTINUED FOR THREE (3) BUSINESS
DAYS AFTER SUCH WRITTEN DEMAND HAS BEEN MADE, BUT FURTHER PROVIDED THAT K-C
SHALL NOT BE OBLIGATED TO HAVE EXHAUSTED ALL RIGHTS AND REMEDIES K-C MAY HAVE
AGAINST NORTHERN PULP OR COMMENCE ANY SUIT OR OTHER PROCEEDING

 

1

--------------------------------------------------------------------------------


 


AGAINST NORTHERN PULP IN ANY COURT OR OTHER TRIBUNAL OR TO MAKE ANY CLAIM IN A
LIQUIDATION OR BANKRUPTCY OF NORTHERN PULP.


 

The liability of NPI under this guaranty shall be absolute and unconditional and
shall not be released, suspended, discharged, terminated or otherwise affected
by any circumstance or occurrence whatsoever, except as set forth herein.

 


NPI HEREBY REPRESENTS AND WARRANTS TO K-C THAT NPI IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO CONDUCT ITS
BUSINESS AS PRESENTLY CONDUCTED AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS
UNDER THIS GUARANTEE.


 


EXCEPT AS EXPRESSLY SET FORTH HEREIN, NPI HEREBY WAIVES PROMPTNESS, DILIGENCE,
NOTICE OF ACCEPTANCE AND ANY OTHER NOTICE WITH RESPECT TO THIS GUARANTEE, AND
COVENANTS THAT THIS AGREEMENT WILL NOT BE DISCHARGED, EXCEPT BY COMPLETE
PERFORMANCE OF THE PICTOU R&O CONTAINED HEREIN.


 


NPI ASSUMES ALL RESPONSIBILITY FOR BEING, AND KEEPING ITSELF, INFORMED OF
NORTHERN PULP’S FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES
BEARING UPON THE RISK OF NON-PERFORMANCE OF THE PICTOU R&O AND THE NATURE, SCOPE
AND EXTENT OF THE RISKS THAT NPI ASSUMES AND INCURS HEREUNDER, AND AGREES THAT
K-C WILL NOT HAVE ANY DUTY TO ADVISE NPI OF INFORMATION KNOWN TO IT REGARDING
SUCH CIRCUMSTANCES OR RISKS, PROVIDED THAT K-C WILL PROMPTLY PROVIDE TO NPI A
COPY OF ANY K-C WRITTEN DEMAND FOR PERFORMANCE BY NORTHERN PULP OF THE PICTOU
R&O.


 

3.               Miscellaneous.

 

Parties Bound/Assignment.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective legal representatives,
successors, and permitted assigns.  Northern Pulp shall be a third party
beneficiary of this Agreement with respect to the consent of K-C to the
Assignment.  Neither party shall assign or transfer any right, obligation or
interest, under this Agreement without the prior written consent of the other.

 

Notices.  All notices and communications in connection with this Agreement shall
be in writing and shall be deemed complete upon transmittal by a recognized
international courier or by facsimile, with a confirmation of receipt, addressed
to the parties hereto at their respective addresses or facsimile numbers set
forth below:

 

if to Seller:

 

Neenah Paper, Inc.
Preston Ridge III, Suite 600

3460 Preston Ridge Road
Alpharetta, Georgia 30005
Attn: Chief Executive Officer
Phone: (678) 566-6500
Fax:  (678)  518-3283

 

2

--------------------------------------------------------------------------------


 

with copy to:

 

Neenah Paper, Inc.

Preston Ridge III, Suite 600

3460 Preston Ridge Road
Alpharetta, Georgia 30005
Attn: General Counsel
Phone: (678) 566-6500
Fax:  (678)  518-3283

 

if to K-C:

 

Kimberly-Clark Global Sales, LLC
2300 Winchester Road
Neenah, WI  54956
Attn: Director Virgin Fiber Procurement
Phone: (920) 721-4116
Fax:  (920)  721-4976

 

with copy to:

 

Chief Counsel, NACP Operations
Kimberly-Clark Corporation
401 N. Lake Street
Neenah, WI 54957 – 0349
Phone:  (920) 721-2000
Fax:  (920) 721-8446

 

or any other address or fax number and to the attention of any other person as
either of the parties may specify hereafter by written notice to the other.

 

Severability of Provisions.  If any provision of this Agreement shall be
determined to be invalid, illegal or unenforceable under law, the validity and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Construction.  Should any part or provision of this Agreement require judicial
interpretation, the parties agree that the court interpreting such part or
provision shall not apply a presumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
a document is to be more strictly construed against the party that itself or
through its agent prepared the same, it being agreed that the parties have both
participated in the preparation of this Agreement.

 

No Release.  The rights, powers and remedies provided to K-C herein are
cumulative and not exclusive of any right, power or remedy provided at law or
equity.  Failure or forbearance of K-C to exercise any right hereunder or
otherwise granted at law or equity shall not affect or release NPI from its
liability hereunder and shall not constitute a waiver of such right unless so
stated by K-C in writing, and then only in the specific instance and for the
specific purpose given.

 

Governing law.  This Agreement shall be governed by and construed in accordance
with the law of the state of Wisconsin, excluding its choice of law provisions.

 

3

--------------------------------------------------------------------------------


 

Consent to Jurisdiction.  NPI agrees that any and all actions arising under or
in respect of this Agreement may be litigated in any federal or state court of
competent jurisdiction located in the State of Wisconsin.  NPI irrevocably
submits to the personal and non-exclusive jurisdiction of such courts for itself
and in respect of its property with respect to such action.  NPI agrees that
venue would be proper in any of such courts, and hereby waives any objection
that any such court is an improper or inconvenient forum for the resolution of
any such action.  NPI further agrees that the mailing by certified or registered
mail, return receipt requested, to the addresses specified for notice in this
Agreement of any process or summons required by any such court shall constitute
valid and lawful service of process against it, without the necessity for
service by any other means provided by statute or rule of court.

 

Entire Agreement.  This Agreement, including documents referenced herein,
constitutes the entire agreement between the parties related to the subject
matter hereof, and cancels and supersedes all prior or contemporaneous
agreements, whether oral or written, relating to the subject matter of this
Agreement and all prior agreements, negotiations, dealings and understandings,
whether written or oral, regarding the subject matter hereof are hereby
superseded and merged into this Agreement.  No conditions, usage of trade,
course of dealing or performance, understanding or agreement purporting to
modify, vary, explain or supplement the terms or conditions of this Agreement
shall be binding unless hereafter made in writing and signed by the party to be
bound, and no modification shall be effected by the acknowledgement or
acceptance of purchase order or shipping instruction, invoice or other forms
containing terms or conditions at variance with or in addition to those set
forth in this Agreement.

 

Counterparts.  This Agreement may be executed by the parties in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the parties as of the date first written above.

 

NEENAH PAPER, INC.

 

 

KIMBERLY-CLARK GLOBAL SALES, LLC

 

 

 

 

 

 

 

 

BY:

/s/ STEVEN S. HEINRICHS

 

BY:

/s/ DAVID J. FADDIS

 

 

 

 

Name:

Steven S. Heinrichs

Name:

David J. Faddis

 

 

 

 

Title:

Senior Vice President,

Title:

Vice President, Family Care Product Supply

 

General Counsel and Secretary

 

 

 

 

 

 

Date:

June 20, 2008

Date:

June 19, 2008

 

4

--------------------------------------------------------------------------------